PER CURIAM:
The claimant is the owner of a 1981 Chevrolet Monte Carlo. On November 7, 1982, at approximately 9:30 p.m., the claimant was a passenger in his automobile which was being driven by his nephew on Route 52 near Crum, Wayne County, West Virginia. The automobile struck a pothole measuring approximately sixteen inches by twenty inches. The right front tire, rim, and wheel cover had to be replaced at a cost of $208.97.
The State neither insures nor guarantees the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). In order for negligence to be shown, proof of *435notice, either actual or constructive, must be shown. As there was no positive showing of notice to respondent, the claim must be denied.
Claim disallowed.